DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1	The information disclosure statement (IDS) submitted on 06/24/2021.The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claim(s) 1-4, 7, 10-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over EL Kaamouchi et al (U.S. Patent Pub. # US 2012/0256689 A1)(hereinafter referenced as Kaamouchi) in view of Van Bezooijen et al (U.S. Patent Pub. # US 2008/0266021 A1)(hereinafter referenced as Van).
Regarding claim 1, Kaamouchi discloses an RF impedance measurement circuit (figures1,  2 and 4, a voltage measurement circuit CM and a calculation processor DSP; paragraphs 0032-0036 and 0044) comprising: a sensing capacitor having a first terminal and a second terminal (figures 1, 2 and 4, a sense capacitor Ca; paragraphs 0033 and 0044); a first amplitude detector (figure 4,  a peak detector DETc; paragraph 0065) and a first frequency divider each coupled to the first terminal (figure 4, GENFm; paragraph 0060); a second amplitude detector(figure 3,  peak diode detector 8’; paragraph 0041) and a second frequency divider each coupled to the second terminal (figure 4, OSC; paragraph 0062); and a phase detection circuit connected to an output of the first frequency divider and to an output of the second frequency divider(see figure 4, a phase detector DETP; paragraph 0065).
 Kaamouchi does not disclose a second amplitude detector.
 Van disclosed multiple amplitude detectors (figure 3,  peak diode detectors 8 and 8’; paragraph 0041).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Kaamouchi in view of the teachings of Van, such that the impedance measurement unit can be  include a multiple amplitude detectors in order to enhance phase detection performance. 

Regarding claim 2, Kaamouchi in view of Van discloses the apparatus of claim 1. Kaamouchi discloses wherein the first amplitude detector and the first frequency divider are each coupled capacitively to the first terminal (see figure 4, the amplitude detector DETC and GENFm; paragraphs 0060 and 0065).	

Regarding claim 3, Kaamouchi in view of Van discloses the apparatus of claim 1. Kaamouchi discloses wherein the second amplitude detector and the second frequency divider are each coupled capacitively to the second terminal (see figure 4, OSC; paragraph 0062).

Regarding claim 4, Kaamouchi in view of Van discloses the apparatus of claim 1. Kaamouchi discloses wherein the phase detection circuit comprises a mixer configured to mix the output of the first frequency divider with the output of the second frequency divider (paragraphs 0062-0063).

Regarding claim 7, Kaamouchi in view of Van discloses the apparatus of claim 1. Kaamouchi discloses the RF impedance measurement further comprising a voltage divider connected to the sensing capacitor (figure 4,  a buffer amplifier Amp1; paragraph 0060-0061, a voltage divider (i.e.,  Amp1) is connected to the sensing capacitor Ca), wherein the first amplitude detector and the first frequency divider are connected to a midpoint of the voltage divider (paragraphs 0064-0065).

Regarding claim 10, Kaamouchi in view of Van discloses the apparatus of claim 1. Kaamouchi further discloses the RF impedance measurement circuit further comprising an RF transmitter and an antenna, wherein the antenna is connected to the RF transmitter through the sensing capacitor (see figure 1, 2 and 4, the sensing capacitor Ca, RF transmitter and an antenna; paragraphs 0043).

Regarding claim 11, Kaamouchi in view of Van discloses the apparatus of claim 10. Kaamouchi discloses the RF impedance measurement circuit further comprising a tunable matching network connected to the sensing capacitor (see figure 4, Ca and a matching network MN; paragraphs 0018).

Regarding claim 12, Kaamouchi in view of Van discloses the apparatus of claim 11. Kaamouchi discloses wherein tunable matching network connects the antenna to the RF transmitter (see figures 1, 2 and 4, MN and ANT).

Regarding claim 13,  A method of RF impedance measurement, the method comprising: detecting a first amplitude at a first amplitude detector coupled to a first terminal of a sensing capacitor(figure 4,  a peak detector for measuring/detecting voltage Vd1 max; paragraphs 0060-0061 and 0065); detecting a second amplitude at a second amplitude detector coupled to a second terminal of the sensing capacitor (figure 4,  a peak detector for measuring/detecting voltage Vd2 max; paragraphs 0060-0061 and 0065); detecting a phase difference between the first terminal and the second terminal based on an output of a first frequency divider and an output of a second frequency divider(paragraph 0065), wherein an input of the first frequency divider is coupled to the first terminal (figure 4, GENFm; paragraphs 0043 and 0060),  and an input of the second frequency divider is coupled to the second terminal (figure 4, OSC; paragraphs 0062-0063); and calculating a load impedance of an RF signal path that includes the sensing capacitor based on the first amplitude, the second amplitude, and the phase difference (paragraphs 0054-0056 and 0065).

Regarding claim 14, Kaamouchi in view of Van discloses the apparatus of claim 13. Kaamouchi discloses wherein the detecting the phase difference comprises a mixer mixing the output of the first frequency divider with the output of the second frequency divider (paragraphs 0062-0063).

Regarding claim 15, Kaamouchi in view of Van discloses the apparatus of claim 13. Kaamouchi discloses wherein detecting the phase difference comprises detecting the phase difference additionally based on a second output of the first frequency divider phase offset with respect to the first output of the first frequency divider and the output of the second frequency divider. (paragraph 0065, a phase detector DETp so as to determine the phase difference between Vd1 and Vd2).

Regarding claim 16, Kaamouchi in view of Van discloses the apparatus of claim 13. Kaamouchi further discloses a method of impedance tuning of an RF transmitter arrangement, the RF transmitter arrangement comprising an RF transmitter connected to an antenna through an RF signal path (figure 4, a transmit and/or receive chain is connected to antenna; paragraph 0044), the method comprising: the RF transmitter transmitting an RF signal through the RF signal path(paragraph 0040); measuring a load impedance for the RF signal path (paragraphs 0014-0016); and tuning a tunable impedance in the RF signal path based on the measuring (paragraphs 0017-0018).

Regarding claim 17, Kaamouchi in view of Van discloses the apparatus of claim 16. Kaamouchi discloses wherein the tunable impedance is a tunable matching network (paragraphs 0015-0018 and 0065).

Regarding claim 18, Kaamouchi in view of Van discloses the apparatus of claim 16. Kaamouchi discloses wherein the tunable impedance is a source impedance of the RF transmitter (paragraph 0020).

Regarding claim 20, Kaamouchi in view of Van discloses the apparatus of claim 16. Kaamouchi discloses the method  further comprising amplifying the RF signal upstream of the first amplitude detector (paragraph 0065, voltages Vd1 and Vd2 are amplified in an intermediate-frequency amplifier AMP2).

3.	Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over EL Kaamouchi et al (U.S. Patent Pub. # US 2012/0256689 A1)(hereinafter referenced as Kaamouchi) in view of Van Bezooijen et al (U.S. Patent Pub. # US 2008/0266021 A1)(hereinafter referenced as Van) further in view of Backes et al (U.S. Patent Pub. # US 2016/0164495 A1).
Regarding claim 5, Kaamouchi in view of Van discloses the apparatus of claim 1. Kaamouchi discloses  wherein: the phase detection circuit is a first phase detection circuit; and the first frequency divider and the second frequency divider each comprise a first output; the first frequency divider further comprises a second output phase offset with respect to the first output of the first frequency divider(paragraph 0046), the first phase detection circuit is connected to the first output of the first frequency divider and to the first output of the second frequency divider; and the second phase detection circuit is connected to the second output of the first frequency divider and to the first output of the second frequency divider (paragraph 0065).
Kaamouchi in view of Van does not explicitly discloses the RF impedance measurement circuit further comprises a second phase detection circuit.
Backes et al an RF impedance measurement circuit comprises a multiple phase detection circuit (figure 2, phase shifters 221-1  and 222-2; paragraph 0037).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Kaamouchi and Van in view of the teachings of Backes et al, such that the impedance measurement unit can be include a multiple phase detection circuits  in order to enhance phase detection performance.

Regarding claim 6, Kaamouchi in view of Van and Backes et al discloses the apparatus of claim 5. Kaamouchi discloses wherein the first output of the first frequency divider (paragraph 0030), and the first output of the second frequency divider are in-phase outputs and the second output is a quadrature output (paragraph 0033).

4.	Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over EL Kaamouchi et al (U.S. Patent Pub. # US 2012/0256689 A1)(hereinafter referenced as Kaamouchi) in view of Van Bezooijen et al (U.S. Patent Pub. # US 2008/0266021 A1)(hereinafter referenced as Van) further in view of Von Novak, III et al (U.S. Patent Pub. # US 2017/0093167 A1)(hereinafter referenced as Novak).
Regarding claim 8, Kaamouchi in view of Van discloses the apparatus of claim 7.
Kaamouchi in view of Van does not discloses wherein the voltage divider is a capacitive voltage divider.
Novak  discloses  RF impedance measurement circuit includes a capacitive voltage divider (figure 7, a capacitor 720 and a capacitor 702 ; paragraphs 0077).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Kaamouchi and Van in view of the teachings of Novak, such that the voltage divider can be a capacitive voltage divider to control the voltage for efficiency of the device. 

Regarding claim 9, Kaamouchi in view of Van and Novak discloses the apparatus of claim 7. Novak discloses wherein the voltage divider comprises an adjustable capacitor (paragraph 0078).

5.	Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over EL Kaamouchi et al (U.S. Patent Pub. # US 2012/0256689 A1)(hereinafter referenced as Kaamouchi) in view of Van Bezooijen et al (U.S. Patent Pub. # US 2008/0266021 A1)(hereinafter referenced as Van) further in view of Tervo et al (U.S. Patent Pub. # US 2020/0395662 A1).
Regarding claim 19, Kaamouchi in view of Van discloses the apparatus of claim 16. Kaamouchi in view of Van does not disclose wherein the RF transmitter is comprised in a phased-array transmitter system.
Tervo et al discloses an RF transmitter is comprised in a phased-array transmitter system (figure 1, a phased-array transmitter; paragraph 0044).
. Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Kaamouchi and Van in view of the teachings of Tervo et al, such that the transmitter can be  a phased-array transmitter in order to achieve an improved performance (Tervo et al, paragraph 0002).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATUMA G SHERIF whose telephone number is (571)270-7189. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAN YUWEN can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FATUMA G SHERIF/Examiner, Art Unit 2649                                                                                                                                                                                                        /YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649